DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              ANTHONY BOX a/k/a ANTHONY D. BOX,
                          Appellant,

                                    v.

    WELLS FARGO BANK NA AS TRUSTEE ON BEHALF OF THE
 HOLDERS OF STRUCTURED ASSET MORTGAGE INVESTMENTS II,
   INC., BEAR STEARNS MORTGAGE FUNDING TRUST 2007-AR3
  MORTGAGE PASS THROUGH CERTIFICATES SERIES 2007-AR3,
                         Appellee.

                              No. 4D21-3278

                          [November 9, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry Stone, Senior Judge; L.T. Case No. CACE18-
025145.

  James Jean-Francois of James Jean-Francois, P.A., Hollywood, for
appellant.

  William L. Grimsley of McGlinchey Stafford, Jacksonville, for appellee.

PER CURIAM.

  Affirmed.

MAY, GERBER and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.